ORDER

PER CURIAM.
Harold Dykes (Dykes) appeals from the motion court’s judgment, after an eviden-tiary hearing, denying his motion for post-conviction relief. A jury found Dykes guilty of felony stealing by deceit and the trial court entered a judgment accordingly. We affirmed Dykes’s conviction on direct appeal in State v. Dykes, 292 S.W.3d 588 (Mo.App. E.D.2009). Dykes subsequently filed a motion for post-conviction relief arguing, inter alia, that defense counsel was ineffective in failing to object to the submission of an exhibit to the jury during its deliberation; failure of appellate counsel to directly appeal the issue of whether the trial court erred in admitting and allowing the publication of the same exhibit to the jury; and failure of defense counsel to object to improper argument by State during its closing argument.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b)(2), 2011.